Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust tRounds to less than 0.1% of net assets. 'Non-income producing. bThe Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b At September 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. C Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2011, the aggregate value of these securities was $122,594,257, representing 41.41% of net assets. d Perpetual security with no stated maturity date. e Defaulted security or security for which income has been deemed uncollectible. fSecurity has been deemed illiquid because it may not be able to be sold within seven days. At September 30,2011, the value of this security was $191, representing less than 0.01% of net assets. 9The coupon rate shown represents the rate at period end. h Income may be received in additional securities and/or cash. i Security purchased on a when-issued basis. i Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2011, all repurchase agreements had been entered into on that date. kThe security is traded on a discount basis with no stated coupon rate. ABBREVIATIONS Counterparty DBAB - Deutsche Bank AG Currency EUR - Euro Selected Portfolio FICO - Financing Corp. FRN - Floating Rate Note PIK - Payment-In-Kind Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 6 regarding holdings of 5% voting securities. C At September 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30,2011, the aggregate value of these securities was $1,679,206,086, representing 23.48% of net assets. e A portion or all of the security purchased on a when-issued or delayed delivery basis. fThe coupon rate shown represents the rate at period end. 9 Income may be received in additional securities and/or cash. h A portion or all of the security is on loan at September 30, 2011. i Perpetual security with no stated maturity date. i Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2011, all repurchase agreements had been entered into on that date. kThe security is traded on a discount basis with no stated coupon rate. IThe rate shown is the annualized seven-day yield at period end. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) (continued) ABBREVIATIONS Currency EUR - Euro GBP - British Pound Selected Portfolio ADR - American Depositary Receipt AGMC - Assured Guaranty Municipal Corp. FICO - Financing Corp. FRN - Floating Rate Note GO - General Obligation LlC - Letter of Credit MTN - Medium Term Note NATL - National Public Financial Guarantee Corp. PIK - Payment-In-Kind Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) (continued) a Non-income producing. bInvestment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2011, all repurchase agreements had been entered into on that date. 'The security is traded on a discount basis with no stated coupon rate. ABBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. a Non-income producing. bThe Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. ABBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) (continued) tRounds to less than 0,1% of net assets, aNon-income producing, bThe Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'Non-income producing. b A portion or all of the security is on loan at September 30, 2011. 'The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. dAt September 30, 2011, all repurchase agreements had been entered into on that date 'The security is traded on a discount basis with no stated coupon rate. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'Non-income producing. bA portion or all of the security is on loan at September 30, 2011. 'The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. dThe rate shown is the annualized seven-day yield at period end. ABBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0,1% of net assets, 'The principal amount is stated in U,S, dollars unless otherwise indicated, aNon-income producing, b Security has been deemed illiquid because it may not be able to be sold within seven days, At September 30, 2011, the aggregate value of these securities was $2,345,745, representing 0,17% of net assets, C A portion or all of the security purchased on a when-issued, delayed delivery, or to-be-announced (TBA) basis, d At September 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information, 'See Note 8 regarding investment in FT Holdings Corporation III. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933, These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees, At September 30,2011, the aggregate value of these securities was $218,697,017, representing 15,96% of net assets, 9 Perpetual security with no stated maturity date, h Income may be received in additional securities and/or cash, i Defaulted security or security for which income has been deemed uncollectible, j The coupon rate shown represents the rate at period end, kThe principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date, I Principal amount is stated in 100 Mexican Peso Units, m Principal amount is stated in 1,000 Brazilian Real Units, n Redemption price at maturity is adjusted for inflation, o Principal amount of security is adjusted for inflation, pThe security is traded on a discount basis with no stated coupon rate, qThe Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) (continued) ABBREVIATIONS Counterparty BOFA - Bank of America NA BZWS - Barclays Bank PLC CITI - Citigroup, Inc. DBAB - Deutsche Bank AG FBCO - Credit Suisse Group AG GSCO - The Goldman Sachs Group, Inc. HSBC - HSBC Bank USA, NA JPHQ - JPMorgan Chase & Co. MSCO - Morgan Stanley UBSW - UBSAG Currency AUD - Australian Dollar BRL - Brazilian Real EGP - Egyptian Pound EUR - Euro GBP - British Pound HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - New Israeli Shekel KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar Selected Portfolio AGMC - Assured Guaranty Municipal Corp. CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation DIP - Debtor-In-Possession FGIC - Financial Guaranty Insurance Co. FICO - Financing Corp. FRN - Floating Rate Note GO - General Obligation ID - Improvement District IDA - Industrial Development Authority/Agency LlC - Letter of Credit NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PIK - Payment-In-Kind SBA - Small Business Administration SF - Single Family USD - Unified/Union School District Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. a The coupon rate shown represents the rate at period end. b A portion or all of the security purchased on a to-be-announced (TBA) basis. cInvestment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2011, all repurchase agreements had been entered into on that date. dThe security is traded on a discount basis with no stated coupon rate. ABBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank FICO - Financing Corp. FRN - Floating Rate Note GL - Government Loan HUD - Housing and Urban Development PC - Participation Certificate PL - Project Loan SBA - Small Business Administration SF - Single Family TVA - Tennessee Valley Authority Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0,1% of net assets, 'The principal amount is stated in U,S, dollars unless otherwise indicated, 'Security or a portion of the security has been pledged as collateral for securities sold short and open futures contracts, At September 30, 2011, the aggregate value of these securities and/or cash pledged as collateral was $7,020,643, representing 0,95% of net assets, bNon-income producing, 'Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company, Shares represent total underlying principal of debt securities, d Security has been deemed illiquid because it may not be able to be sold within seven days, At September 30, 2011, the aggregate value of these securities was $1,868,534, representing 0,25% of net assets, eSee Note 5 regarding restricted securities, f At September 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information, 9 See Note 6 regarding holdings of 5% voting securities, h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933, These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees, At September 30, 2011, the aggregate value of these securities was $13,735,003, representing 1,85% of net assets, i The coupon rate shown represents the rate at period end, j Income may be received in additional securities and/or cash, k Defaulted security or security for which income has been deemed uncollectible, IA portion or all of the security is on loan at September 30,2011, m A portion or all of the security purchased on a delayed delivery basis, nThe security is traded on a discount basis with no stated coupon rate, Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) (continued) ABBREVIATIONS Counterparty BOFA - Bank of America Corp. BZWS - Barclays Bank PLC DBAB - Deutsche Bank AG HAND - Svenska Handelsbanken HSBC - HSBC Bank USA, NA SSBT - State Street Bank and Trust Co Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank PC - Participation Certificate PIK - Payment-In-Kind Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) (continued) ABBREVIATIONS Counterparty BOFA - Bank of America Corp. BZWS - Barclays Bank PLC DBAB - Deutsche Bank AG HSBC - HSBC Bank USA, NA SSBT - State Street Bank and Trust Co. Currency CHF - Swiss Franc EUR - Euro Selected Portfolio ADR - American Depositary Receipt Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) (continued) tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. bContingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. C Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2011, the aggregate value of these securities was $5,999,478, representing 0.13% of net assets. d See Note 5 regarding restricted securities. e At September 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30,2011, the aggregate value of these securities was $57,940,062, representing 1.23% of net assets. 9 See Note 6 regarding holdings of 5% voting securities. h The coupon rate shown represents the rate at period end. i Income may be received in additional securities and/or cash. iA portion or all of the security is on loan at September 30,2011. k Defaulted security or security for which income has been deemed uncollectible. I A portion or all of the security purchased on a delayed delivery basis. mThe security is traded on a discount basis with no stated coupon rate. n Security or a portion of the security has been pledged as collateral for securities sold short and open futures contracts. At September 30, 2011, the value of this security and/or cash pledged as collateral was $21 ,679,761, representing 0.46% of net assets. o At September 30, 2011, all repurchase agreements had been entered into on that date. pThe rate shown is the annualized seven-day yield at period end. ABBREVIATIONS Counterparty BOFA - Bank of America Corp. BZWS - Barclays Bank PLC DBAB - Deutsche Bank AG HAND - Svenska Handelsbanken HSBC - HSBC Bank USA, NA SSBT - State Street Bank and Trust Co. Currency CHF - Swiss Franc EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank PIK - Payment-In-Kind Franklin Templeton Variable Insurance Products Trust Statement of Investments, September 30, 2011 (unaudited) Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. a A portion or all of the security is on loan at September 30, 2011. b A portion or all of the security purchased on a delayed delivery basis. C At September 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2011, the value of this security was $8,644,309, representing 1.54% of net assets. eNon-income producing. fThe Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. 9The rate shown is the annualized seven-day yield at period end. ABBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt tRounds to less than 0.1% of net assets. a Non-income producing. bThe Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. ABBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. bThe principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. C Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30,2011, the aggregate value of these securities was $205,659,975, representing 8.85% of net assets. f Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2011, the value of this security was $2,765,055, representing 0.12% of net assets. 9 Principal amount is stated in 100 Mexican Peso Units. h A supranational organization is an entity formed by two or more central governments through international treaties. iThe security is traded on a discount basis with no stated coupon rate. j Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2011, all repurchase agreements had been entered into on that date. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'Non-income producing. b A portion or all of the security is on loan at September 30, 2011. cSee Note 6 regarding holdings of 5% voting securities. dSee Note 9 regarding investment in Templeton China Opportunities Fund, Ltd. 'See Note 5 regarding restricted securities. fThe security is traded on a discount basis with no stated coupon rate. 9The rate shown is the annualized seven-day yield at period end. ABBREVIATIONS Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Franklin Templeton Variable Insurance Products Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Variable Insurance Products Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of twenty separate funds (Funds). Shares of the Funds are generally sold only to insurance company separate accounts to fund the benefits of variable life insurance policies or variable annuity contracts. The Franklin Templeton VIP Founding Funds Allocation Fund invests primarily in other funds of the Trust (Underlying Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. Debt and certain preferred securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates market value. Certain derivatives trade in the over-the-counter market. The Funds' pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds' net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Trading in securities on foreign securities stock exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Funds. As a result, differences may arise between the value of the Funds' portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. At September 30, 2011, a market event occurred resulting in a portion of the securities held by the Funds being valued using fair value procedures. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Certain funds entered into futures contracts primarily to manage interest rate and/or exposure to certain foreign currencies risk. A futures contract is an agreement between the fund and a counterparty to buy or sell an underlying financial instrument or commodity for a specified price on a future date. Required initial margin deposits of cash or securities are pledged by the fund. Subsequent payments, known as variation margin, are made or received by the fund, depending on fluctuations in the value of the underlying security. Such variation margin is accounted for as unrealized appreciation or depreciation until the contract is closed, at which time the gains or losses are realized. Certain funds entered into forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds' investment objectives. Certain funds entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract (or other agreed upon amount) from the seller. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract are reflected on the Statements of Assets and Liabilities and represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss on the Statements of Operations. Pursuant to the terms of the credit default swap contract, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds' investment objectives. Certain funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional principal amount. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Pursuant to the terms of the interest rate swap contract, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds' investment objectives. Certain funds purchased or wrote option contracts primarily to manage and/or gain exposure to equity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of a particular security, currency or index, or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the security is adjusted by any premium paid or received. Upon expiration of an option, any premium paid or received is recorded as a realized loss or gain. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. Pursuant to the terms of the written option contract, cash or securities may be required to be deposited as collateral. The following funds have invested in derivatives during the period. Franklin High Income Securities Fund - Forwards Franklin Income Securities Fund - Options Franklin Strategic Income Securities Fund - Forwards and swaps Mutual Global Discovery Securities Fund - Futures and forwards Mutual International Securities Fund - Forwards Mutual Shares Securities Fund - Futures and forwards Templeton Global Bond Securities Fund - Futures, forwards, and swaps 4. INCOME TAXES At September 30, 2011, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: 5. RESTRICTED SECURITIES At September 30, 2011, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: The Franklin Strategic Income Securities Fund invests in certain securities through its investment in FT Holdings Corporation III, a Delaware Corporation and a wholly-owned subsidiary (Subsidiary) of the fund. The Subsidiary has the ability to invest in securities consistent with the investment objective of the fund. At September 30, 2011, all Subsidiary investments are reflected in the fund's Statement of Investments. 9. INVESTMENT IN TEMPLETON CHINA OPPORTUNITIES FUND, LTD The Templeton Growth Securities Fund (Growth Fund) invests in Templeton China Opportunities Fund, Ltd. (China Fund), a private offering of unregistered shares in a Cayman Islands Exempt Company. The China Fund investment objective is to seek capital growth primarily through investments in A-shares of Chinese companies listed on the Shanghai and Shenzhen stock exchanges. Chinese A-shares are traded in Chinese Renminbi and are only available as an investment to domestic (Chinese) investors and holders of a Qualified Foreign Institutional Investors license. The China Fund is managed by Templeton Investment Counsel, LLC (an affiliate of the investment manager). No additional management or administrative fees are incurred on assets invested in the China Fund. The China Fund may be subject to certain restrictions and administrative processes relating to its ability to repatriate cash balances, investment proceeds and earnings associated with its investment, as such activities are subject to approval by agencies of the Chinese government and thus the Fund may incur delays in redeeming its investment in the China Fund. The Growth Fund's investment in the China Fund is valued based upon the fair value of the China Fund's portfolio securities and other assets and liabilities. 10. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds' investments and are summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities and Underlying Funds are not an indication of the risk associated with investing in those securities and Underlying Funds. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Additionally, at September 30, 2011, due to market events, certain funds employed fair value procedures to value a portion of their holdings, resulting in a temporary transfer of these securities from Level 1 to Level 2 within the fair value hierarchy. The values of such transfers were as follows: The following is a summary of the inputs used as of September 30, 2011, in valuing the Funds' assets and liabilities carried at fair value: 11. NEW ACCOUNTING PRONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP (Generally Accepted Accounting Principles) and IFRS (International Financial Reporting Standards) and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Funds are currently reviewing the requirements and believe the adoption of this ASU will not have a material impact on the financial statements. 12. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Templeton Variable Insurance Products Trust By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2011 By /s/ GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date November 25, 2011
